Name: 2014/285/CFSP: Political and Security Committee Decision EUTM Mali/2/2014 of 13 May 2014 on the acceptance of third States' contributions to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  Europe;  European construction;  defence
 Date Published: 2014-05-17

 17.5.2014 EN Official Journal of the European Union L 147/70 POLITICAL AND SECURITY COMMITTEE DECISION EUTM MALI/2/2014 of 13 May 2014 on the acceptance of third States' contributions to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (2014/285/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(2) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on acceptance of the proposed contributions by third States. (2) Following recommendation on contributions from Georgia, the Republic of Moldova, and Montenegro by the EU Mission Commander and the advice from the European Union Military Committee, the contributions from Georgia, the Republic of Moldova, and Montenegro should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contributions from Georgia, the Republic of Moldova, and Montenegro to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) are accepted and are considered to be significant. 2. Georgia, the Republic of Moldova, and Montenegro are exempted from financial contributions to the budget of EUTM Mali. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 May 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19.